Name: Commission Regulation (EEC) No 1983/92 of 16 July 1992 laying down detailed rules for implementation of the specific arrangements for the supply of rice sector products to the Azores and Madeira and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: tariff policy;  trade;  regions of EU Member States;  plant product
 Date Published: nan

 Avis juridique important|31992R1983Commission Regulation (EEC) No 1983/92 of 16 July 1992 laying down detailed rules for implementation of the specific arrangements for the supply of rice sector products to the Azores and Madeira and establishing the forecast supply balance Official Journal L 198 , 17/07/1992 P. 0037 - 0038 Finnish special edition: Chapter 3 Volume 43 P. 0103 Swedish special edition: Chapter 3 Volume 43 P. 0103 COMMISSION REGULATION (EEC) No 1983/92 of 16 July 1992 laying down detailed rules for implementation of the specific arrangements for the supply of rice sector products to the Azores and Madeira and establishing the forecast supply balanceTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the benefit of the Azores and Madeira relating to certain agricultural products (1), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 1696/92 (2) lays down common detailed rules for implementation of the specific arrangements for the supply of certain agricultural products to the Azores and Madeira; Whereas Commission Regulation (EEC) No 3719/88 (3), as last amended by Regulation (EEC) No 92/91 (4), lays down in particular detailed rules for import licences; whereas Commission Regulation (EEC) No 891/89 (5), as last amended by Regulation (EEC) No 337/92 (6), lays down additional or exceptional detailed rules specific to the rice sector; Whereas, pursuant to Article 2 of Regulation (EEC) No 1600/92, the forecast supply balance for rice for the Azores and Madeira should be drawn up; whereas the balance must allow for any necessary adjustment during the year of the overall quantity determined, in line with regional requirements; Whereas provision should be made for the Member State to designate the competent authority for issuing import licences and aid certificates, and for handling aid applications and payments; Whereas a timetable for submitting licence and certificate applications should be set, and also admissibility requirements for applications should be fixed, in particular as regards the lodging of securities; whereas, in addition, the period of validity of import licences and aid certificates should be fixed in accordance with supply needs and the requirements of sound administration by granting, in view of the particular situation of the Azores and Madeira, a longer period of validity for aid certificates; Whereas provision should be made for the adjustment of the aid granted for the supply of rice products originating in the Community on the basis of the difference in the threshold price of the product in question between the month of application for the aid certificate and the month in which the certificates are used, in order to prevent, before the harvest, supply commitments which benefit from aid for the new marketing year, and to take account of practices in the rice sector; Whereas, to ensure the sound administration of the supply arrangements, additional requirements should be laid down for the release of the security; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Pursuant to Article 2 of Regulation (EEC) No 1600/92 the forecast supply balance quantities eligible for exemption from duties on imports from third countries or for Community aid shall be as specified in the Annex. Article 2 The Member State concerned shall designate the competent authority for: (a) issuing the import licence provided for in Article 2 (1) of Regulation (EEC) No 1696/92; (b) issuing the aid certificate provided for in Article 4 (1) of that Regulation; (c) payment of the aid and administration of securities. Article 3 The provisions of Regulation (EEC) No 1696/92 shall apply. Article 4 1. Applications for licences and certificates shall be submitted to the competent authority during the first five working days of each month. Licence or certificate applications may only be granted if: (a) they do not exceed the maximum quantity available in respect of each submission period for applications; (b) prior to expiry of the time limit laid down for submission of applications, proof has been provided that the party concerned has lodged security of ECU 25 per tonne. 2. If licences or certificates are issued for quantities less than the quantities applied for, as a result of a single reduction coefficient being fixed, applicants may withdraw their applications, on submission of a request in writing to that effect, within a time limit of five working days following the date on which the reduction coefficient is fixed. Article 5 1. Import licences shall cease to be valid on the last day of the month following the month in which they were issued. 2. Aid certificates shall cease to be valid on the last day of the second month following the month in which they were issued. Article 6 The amount of the aid shall be adjusted on the basis of the difference in the threshold price of the product in question between the month in which the aid certificate is applied for and the month in which each entry on the certificate has been made. Article 7 Securities shall be released if: (a) the competent authority has not granted an application; (b) the application has been withdrawn in accordance with Article 4 (2); (c) proof has been furnished that the licence or certificate has been used; the security shall then be released in proportion to the quantities entered on the licence or certificate; (d) proof has been furnished that the product concerned has become unfit for use or it has not been possible to carry out the operation owing to force majeure. Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 173, 27. 6. 1992, p. 1. (2) OJ No L 179, 1. 7. 1992, p. 6. (3) OJ No L 331, 2. 12. 1988, p. 1. (4) OJ No L 11, 16. 1. 1991, p. 11. (5) OJ No L 94, 7. 4. 1989, p. 13. (6) OJ No L 36, 13. 2. 1992, p. 15. ANNEX Azores and Madeira: Supply balance for rice for 1992/93 marketing year CN code Azores Madeira 1006 30 4 200 tonnes 4 000 tonnes